Title: To Thomas Jefferson from John Bondfield, 25 April 1789
From: Bondfield, John
To: Jefferson, Thomas


Bordeaux, 25 Apr. 1789. Since his of 18th, six vessels have arrived from America: “one from Carolina with Rice, three from Maryland with wheat, flour and Tobacco, Two from Virginia with Tobacco and wheat. They are seasonable arrivals. Having urgent wants great supplies must arrive to supply them. These ships will be dispatcht with all posible diligence in hopes to return back to france with wheat or flour before the 15 August, period, to which is extended the bounty on Imports granted by Gouvernment.” Have advices of other shipments from America bound there and daily expected. Short not yet arrived.
